     Case 2:20-cv-01235-KS Document 46 Filed 12/10/20 Page 1 of 3 Page ID #:119




     CENTER FOR DISABILITY ACCESS
      Ray Ballister Jr., Esq., SBN 111282
     Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
      Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
      Attorneys for Plaintiff
 
      Sheila E. Fix (State Bar No. 138613)
     sfix@wshblaw.com
     Silvia C. Schaffer (State Bar No. 290868)
      sschaffer@wshblaw.com
    WOOD, SMITH, HENNING & BERMAN LLP
      505 North Brand Boulevard, Suite 1100

      Glendale, California 91203
    Phone: 818 551-6000 ‫ ו‬Fax: 818 551-6050
      Attorneys for Defendant
    Davina, Inc.
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
    LUIS MARQUEZ,                           )       Case No.: 2:20-cv-01235-KS
                                              )
          Plaintiff,                        )
      v.                                      )       JOINT STIPULATION FOR
                                            )       DISMISSAL PURSUANT TO
      DAVINA, INC., a California Corporation; )
    and Does 1-10,                                  F.R.C.P. 41 (a)(1)(A)(ii)
                                              )
            Defendants.                       )
                                            )
                                              )

           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between
    Plaintiff, Luis Marquez and Defendant Davina, Inc. that the Court order all of Plaintiff's
    claims in this action against Defendant and the Complaint in its entirety to be dismissed
    with prejudice. Each party to bear his/her/its own attorneys’ fees and costs. This
    stipulation is made as the matter has been resolved to the satisfaction of all parties.
    IT IS SO STIPULATED.




      16297469.1:11019-0026 Joint Stipulation           -1-                     2:20-cv-01235-KS
     Case 2:20-cv-01235-KS Document 46 Filed 12/10/20 Page 2 of 3 Page ID #:120




 
 
     Dated: December 09, 2020                  CENTER FOR DISABILITY ACCESS

 
                                                By:   /s/ Amanda Seabock
                                                     Amanda Seabock
                                                     Attorneys for Plaintiff Luis Marquez

 
     Dated: December 9, 2020               WOOD, SMITH, HENNING & BERMAN LLP

 

                                              By:   /s/ Sheila E. Fix
                                                      Sheila E. Fix
                                                    Silvia C. Schaffer

                                                      Attorneys for Defendant
                                                      Davina, Inc.




                                    SIGNATURE CERTIFICATION

    I hereby certify that the content of this document is acceptable to Sheila E. Fix, counsel
    for Davina, Inc., and that I have obtained authorization to affix her electronic signature
    to this document.

    Dated: December 09,2020                   CENTER FOR DISABILITY ACCESS

                                              By:   /s/ Amanda Seabock
                                                      Amanda Seabock
                                                    Attorneys for Plaintiff Luis Marquez




      16297469.1:11019-0026 Joint Stipulation                  -2-                   2:20-cv-01235-KS
Case 2:20-cv-01235-KS Document 46 Filed 12/10/20 Page 3 of 3 Page ID #:121
